Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 20200014931 A1) in view of Xiu et al. (US 20210185338 A1).
Re claim 1, Hsiao discloses an image decoding method performed by a decoding apparatus, the method comprising: 
determining whether to use an advanced temporal motion vector predictor (ATMVP) candidate of sub-block unit for a current block (Hsiao: paragraph [0074], For each block coded in Skip mode, Merge mode, or AMVP mode, a flag may be signaled to indicate whether a sub-block mode is used); 
constructing a merge candidate list including the ATMVP candidate of the sub-block unit for the current block (Hsiao: paragraph [0074], Various sub-block modes including ATMVP, SbTMVP, and affine MCP, are proposed in the latest video coding standard meetings to improve the coding efficiency, and for a current block coded in a sub-block mode, sub-blocks in the current block may be collected to share a candidate set according to some embodiments); 

reconstructing a current picture based on the prediction samples of the current block (Hsiao: paragraph [0078], The video encoding or decoding system determines one selected candidate from the current candidate set as a MVP for the current MV of the current block in Step S960 and encodes or decodes the current block in inter picture prediction utilizing the MVP in Step S970).
Hsiao does not specifically disclose specifying a corresponding block corresponding to the current block in a reference picture based on a motion vector for a spatial neighboring block of the current block when the ATMVP candidate of the sub-block unit is used; and deriving the ATMVP candidate of the sub-block unit for the current block based on motion vectors of sub-block unit of the corresponding block.  However, Xiu discloses that a collocated picture may be used in performing ATMVP on the current picture (Xiu: Fig. 15; paragraph [0141]).  For example, a reference picture for a neighboring block of a current block within the current picture may be compared to the collocated picture (Xiu: paragraph [0141]).  A neighboring block may be selected based on the reference picture of the neighboring block having a lowest temporal distance to the collocated picture (Xiu: paragraph [0141]).  An MV from the reference picture for the selected neighboring block may be used to determine an MV from the collocated picture (Xiu: paragraph [0141]).  The MV from the collocated picture may be used to code the current block (Xiu: paragraph [0141]).  The MV from the collocated picture may be scaled, for example if the reference picture of the selected neighboring block is not the same as the collocated picture (Xiu: paragraph [0141]).  Since Hsiao and Xiu relate to ATMVP coding, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the use of collocated and reference pictures from Xiu with the system of Hsiao in order to provide adaptive granularity when coding (Xiu: paragraph [0101]).
claim 2, Hsiao discloses that the determining of whether to use the ATMVP candidate of the sub-block unit determines that the ATMVP candidate of sub-block unit is not used when a size of the current block is smaller than a fixed sub-block size (Hsiao: paragraph [0075], when the CU width or height is smaller than (or smaller than or equal to) a threshold, such as 8 or 16, the sub-block mode is disabled).
Re claim 3, Hsiao discloses that the fixed sub-block size is pre-defined as the minimum sub-block size of 8×8 (Hsiao: paragraph [0075], when the CU width or height is smaller than (or smaller than or equal to) a threshold, such as 8 or 16, the sub-block mode is disabled).
Re claim 4, Hsiao discloses that the determining of whether to use the ATMVP candidate of the sub-block unit determines that the ATMVP candidate of sub-block unit is not used for the current block when the size of the current block is any one of 4×4, 4×8, 8×4, or 8×8, and wherein when it is determined that the ATMVP candidate of the sub-block unit is not used for the current block, the merge candidate list does not include the ATMVP candidate of the sub-block unit for the current block (Hsiao: paragraph [0075]).
Re claim 5, Hsiao discloses obtaining flag information for indicating whether to use the ATMVP candidate of the sub-block unit from a bitstream, wherein the determining of whether to use the ATMVP candidate of the sub-block unit determines whether to use the ATMVP candidate of the sub-block unit based on the flag information (Hsiao: paragraph [0074]).
Re claim 6, Hsiao discloses that the motion vector for the spatial neighboring block of the current block is the motion vector of any one of bottom-left corner neighboring block, left neighboring block, top-right corner neighboring block, top neighboring block, and top-left corner neighboring block of the current block (Hsiao: Fig. 1).
Re claim 7, Hsiao discloses that when the spatial neighboring block of the current block include at least one of the bottom-left corner neighboring block, the left neighboring block, the top-right corner neighboring block, the top neighboring block, and the top-left corner neighboring block, the motion vector for the spatial neighboring block of the current block checks an availability of the motion vector of the 
Re claim 8, Hsiao discloses that the specifying of the corresponding block comprises: 
specifying a location of a top-left sample of the corresponding block corresponding to a location of a top-left sample of the current block in the reference picture (Hsiao: paragraph [0014]); and 
specifying a location moved from the location of the top-left sample of the corresponding block by the motion vector for the spatial neighbor block of the current block in the reference picture as a location of the corresponding block (Hsiao: paragraph [0015]).
Re claim 9, Hsiao discloses that the deriving of the ATMVP candidate of the sub-block unit for the current block splits the current block into sub-blocks based on a fixed sub-block size, and derives the motion vectors of sub-blocks within the corresponding block corresponding to sub-blocks within the current block to use the motion vectors of the sub-blocks as the ATMVP candidate of the sub-block unit (Hsiao: paragraph [0076]).
Re claim 10, Hsiao discloses that the fixed sub-block size is pre-defined as the size of 8×8, 16×16, or 32×32 (Hsiao: paragraph [0076]).
Re claim 11, Hsiao does not specifically disclose that the information on the fixed sub-block size is signaled from an encoding apparatus. However, Xiu discloses, for ATMVP and/or STMVP, the motion derivation may be performed on a fixed granularity (Xiu: paragraph [0100]). The granularity may be signaled in sequence parameter set (SPS) as a syntax element syntax log 2_sub_pu_tmvp_size (Xiu: paragraph [0100]).  Since Hsiao and Xiu relate to ATMVP coding, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the use of collocated and reference pictures from Xiu with the system of Hsiao in order to provide adaptive granularity when coding (Xiu: paragraph [0101]).
claim 12, Hsiao does not specifically disclose that the information on the fixed sub-block size is signaled from the encoding apparatus when the ATMVP candidate of the sub-block unit is used.  However, Xiu discloses, for ATMVP and/or STMVP, the motion derivation may be performed on a fixed granularity (Xiu: paragraph [0100]). The granularity may be signaled in sequence parameter set (SPS) as a syntax element syntax log 2_sub_pu_tmvp_size (Xiu: paragraph [0100]).  Since Hsiao and Xiu relate to ATMVP coding, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the use of collocated and reference pictures from Xiu with the system of Hsiao in order to provide adaptive granularity when coding (Xiu: paragraph [0101]).
Re claim 13, Hsiao discloses that the deriving of the ATMVP candidate of the sub-block unit for the current block derives a motion vector of a sample located at the center within the corresponding block and use the motion vector of the sample as a motion vector of a specific sub-block, when the motion vector does not exist in the specific sub-block of the corresponding block (Hsiao: paragraph [0015], if MI is not available for some sub_PU, MI of a sub_PU around the center position will be used, or in another word, the default MV will be used).
Claim 14 recites the corresponding encoding method for encoding data decoded by the decoding method of claim 1.  It is well known in the art that encoding and decoding are inverse operations.  Additionally, Hsiao discloses both encoding (Hsiao: Fig. 10) and decoding (Hsiao: Fig. 11).  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 14.  Accordingly, claim 14 has been analyzed and rejected with respect to claim 1 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482